Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 6-7, filed July 22, 2021 with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-10, 12-16 has been withdrawn. 
Response to Amendment
The amendment submitted July 22, 2021 has been accepted and entered.  Claims 1, 3-4, 7, 10-12 are amended.  No claims are cancelled.  New claims 17-20 are added.  Thus, claims 1-20 are examined. 
Allowable Subject Matter
Claims 1-10, 12-20 are allowable over the prior art.
Independent claim 11 was indicated as allowable in the previous Office Action dated April 9, 2021.
Independent claims 1 and 12 are allowable based on applicant’s remarks filed July 22, 2021 regarding a detection element and production method for detection element comprising; forming a through hole on a substrate that is an inorganic insulator made of a single material and has a first surface and a second surface opposite to the first surface, the through hole having different inner 
Claims 2-10, 13-20 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueno et al (JP 2002090465 A) discloses a cone-shaped bump structure is formed between the lower and the upper copper laminate layers. The lower layer is patterned and fixed to a base material (110). The patterned upper laminate layer in the anode formation area is selectively removed to form an aperture (123). An electro conductive material layer is plated in the aperture to form an anode (126).

    PNG
    media_image1.png
    471
    246
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/